Case 2:19-cv-00447-NBF Document 1-2 Filed 04/19/19 Page 1 of 11




                  
                  
            EXHIBIT “A” 
       Case 2:19-cv-00447-NBF Document 1-2 Filed 04/19/19 Page 2 of 11




            DO NOT ISSUE A WRIT - OUT OF STATE DEFENDANT




        IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY,
                            PENNSYLVANIA
                         CIVIL DIVISION - LAW


Celine Kohler,                           Case No: AR-19-00
      Plaintiff,

v.                                       Complaint in Civil Action

State Collection Services, Inc.,
      Defendant

                                         Filed on behalf of Celine Kohler,
                                         Plaintiff

                                         Counsel of Record:
                                         Morrow & Artim, PC
                                         Clayton S. Morrow, Esquire
                                         PA I.D. #53521

                                         304 Ross Street, 7th Floor
                                         Pittsburgh, PA 15219-2124

                                         www.ConsumerLaw365.com

                                         csm@ConsumerLaw365.com

                                         (412) 281-1250
                                         (412) 209-0656

Jury Trial Demanded if Removed
or Appealed
       Case 2:19-cv-00447-NBF Document 1-2 Filed 04/19/19 Page 3 of 11



        IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY,
                            PENNSYLVANIA
                         CIVIL DIVISION - LAW

Celine Kohler,                              Case No: AR-19-00
      Plaintiff,

v.

State Collection Services, Inc.,
      Defendant

                              NOTICE TO DEFEND

YOU HAVE BEEN SUED IN COURT. If you wish to defend against the claims
set forth in the following pages, you must take action within TWENTY (20)
days after this complaint and notice are served, by entering a written
appearance personally or by attorney and filing in writing with the court your
defenses or objections to the clams set forth against you. You are warned that
if you fail to do so the case may proceed without you and a judgment may be
entered against you by the court without further notice for any money claimed
in the complaint or for any other claim or relief requested by the plaintiff. You
may lose money or property or other rights important to you.

YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO
NOT HAVE A LAWYER OR CANNOT AFFORD ONE, GO TO OR TELEPHONE
THE OFFICE SET FORTH BELOW. THIS OFFICE CAN PROVIDE YOU WITH
INFORMATION ABOUT HIRING A LAWYER.

IF YOU CANNOT AFFORD TO HIRE A LAWYER, THIS OFFICE MAY BE ABLE
TO PROVIDE YOU WITH INFORMATION ABOUT AGENCIES THAT MAY
OFFER LEGAL SERVICES TO ELIGIBLE PERSONS AT A REDUCED FEE OR
NO FEE.

     LAWYER REFERRAL SERVICE, The Allegheny County Bar Association
            11th Floor Koppers Building, 436 Seventh Avenue
                     Pittsburgh, Pennsylvania 15219
                        Telephone: (412) 261-5555
       Case 2:19-cv-00447-NBF Document 1-2 Filed 04/19/19 Page 4 of 11



                              HEARING NOTICE

YOU HAVE BEEN SUED IN COURT. The above Notice to Defend explains what
you must do to dispute the claims made against you. If you file the written
response referred to in the Notice to Defend, a hearing before a board of
arbitrators will take place in the Compulsory Arbitration Center. Report to the
Arbitration Assembly Room, Courtroom Two, Seventh Floor City-County
Building, 414 Grant Street, Pittsburgh, Pennsylvania 15219, on ______
                                  at 9:00 A.M. IF YOU FAIL TO FILE THE
RESPONSE DESCRIBED IN THE NOTICE TO DEFEND, A JUDGMENT FOR
THE AMOUNT CLAIMED IN THE COMPLAINT MAY BE ENTERED AGAINST
YOU BEFORE THE HEARING.

               DUTY TO APPEAR AT ARBITRATION HEARING

If one or more of the parties is not present at the hearing, THE MATTER MAY
BE HEARD AT THE SAME TIME AND DATE BEFORE A JUDGE OF THE
COURT WITHOUT THE ABSENT PARTY OR PARTIES. THERE IS NO RIGHT TO
A TRIAL DE NOVO ON APPEAL FROM A DECISION ENTERED BY A JUDGE.

NOTICE: You must respond to this complaint within twenty (20) days or a
judgment for the amount claimed may be entered against you before the
hearing.

If one or more of the parties is not present at the hearing, the matter may be
heard immediately before a judge without the absent party or parties. There is
no right to a trial de novo on appeal from a decision entered by a judge.
       Case 2:19-cv-00447-NBF Document 1-2 Filed 04/19/19 Page 5 of 11



        IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY,
                            PENNSYLVANIA
                         CIVIL DIVISION - LAW

Celine Kohler,                              Case No: AR-19-00
      Plaintiff,

v.

State Collection Services, Inc.,
      Defendant

                           Complaint in Civil Action

      Plaintiff, Celine Kohler, Plaintiff, brings this action under the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692, et seq. ("FDCPA"), for a declaration

that Defendant's debt collection practices violate the FDCPA, and to recover

damages by reason of Defendant's violation of the FDCPA, and alleges:

                                    PARTIES

1)    Plaintiff, Celine Kohler (herein “Kohler”) is a citizen of the Commonwealth

      of Pennsylvania, from whom Defendant attempted to collect a consumer

      debt allegedly owed to Allegheny Health Network (herein "Debt"). Plaintiff

      is a "consumer" within the meaning of the FDCPA, as defined by 15 U.S.C.

      §1692a(3).

2)    Defendant, State Collection Services, Inc. (herein “SCS”), of 2509 S.

      Stoughton Road, Madison, WI 53716, is a firm that practices debt

      collection and which acts as a debt collector, as defined by § 1692a of the

      FDCPA, because it regularly use the mails and/or the telephone to collect,

      or attempt to collect, delinquent consumer debts in Allegheny County,

      Pennsylvania. The registered agent is Thomas D Haag, 2509 S. Stoughton
      Case 2:19-cv-00447-NBF Document 1-2 Filed 04/19/19 Page 6 of 11



      Road, Madison, WI 53716.

                               FACTUAL ALLEGATIONS

3)    Defendant SCS is in the business of attempting to collect consumer debts

      from consumers.

4)    Plaintiff Kohler is an 88-year-old senior citizen who was involved in an

      automobile accident in which she suffered serious injuries.

5)    Plaintiff Kohler still has over fifty thousand dollars in medical pay coverage

      on her automobile policy.

6)    On or about August 27, 2018 and again on or about October 3, 2018 SCS

      caused to be mailed to Plaintiff Kohler a demand for payment on a

      Allegheny Health Network account.

7)    On October 11, 2018 the attorney for Plaintiff Kohler caused to be mailed

      to Defendant SCS notice of their representation of Plaintiff Kohler and

      provided information concerning the automobile medical insurance carrier

      and notice that Act 6 would apply since the treatment was a result of the

      automobile accident.

8)    On March 6, 2019 Defendant SCS caused to be mailed directly to Plaintiff

      Kohler another collection letter concerning the very same creditor

      Allegheny Health Network.

9)    At the time Defendant SCS sent the letter directly to Plaintiff Kohler, it had

      actual notice that she was represented by an attorney.

10)   It is the purpose of the FDCPA to eliminate abusive debt collection

      practices by debt collectors, to insure that those debt collectors who refrain
       Case 2:19-cv-00447-NBF Document 1-2 Filed 04/19/19 Page 7 of 11



      from using abusive debt collection practices are not competitively

      disadvantaged, and to promote consistent State action to protect

      consumers against debt collection abuses.            See 15 USC §1692 -

      Congressional findings and declaration of purpose.

11)   The FDCPA is to be enforced by private attorney generals. Weiss v. Regal

      Collections, 385 F.3d 337,345 (3d Cir. 2004). The FDCPA provides for a

      fee shifting provision, the debt collector shall pay the customers attorney

      fees.

12)   The FDCPA is a strict liability statute; proof of one violation is sufficient to

      support judgment for the consumer. Cacace v. Lucas, 775 F. Supp. 502,

      505 (D. Conn. 1990).

13)   Plaintiff is a consumer within the meaning of the FDCPA, 15 U.S.C. §

      1692a(3). For purposes of the Act, Plaintiff must be presumed to be “least

      sophisticated consumer."

14)   Defendant, its agents, servants, and/or employees, are “debt collectors”

      within the meaning of the FDCPA, 15 U.S.C. § 1692a(6).

15)   The conduct or omissions of Defendants, its agents, servants, and/or

      employees, as described above, violates the FDCPA, 15 U.S.C. §

      1692c(a)(2):

              (a) COMMUNICATION WITH THE CONSUMER GENERALLY.
              Without the prior consent of the consumer given directly to the
              debt collector or the express permission of a court of competent
              jurisdiction, a debt collector may not communicate with a
              consumer in connection with the collection of any debt --

                                            …
      Case 2:19-cv-00447-NBF Document 1-2 Filed 04/19/19 Page 8 of 11



            (2) if the debt collector knows the consumer is represented by
            an attorney with respect to such debt and has knowledge of, or
            can readily ascertain, such attorney's name and address,
            unless the attorney fails to respond within a reasonable period
            of time to a communication from the debt collector or unless the
            attorney consents to direct communication with the consumer;
            or


16)   Plaintiff is a consumer within the meaning of the FDCPA, 15 U.S.C. §

      1692a(3). For purposes of the Act, Plaintiff must be presumed to be “least

      sophisticated consumer."

17)   Defendant, its agents, servants, and/or employees, actions described

      above also constitute a violation of 15 U.S.C. § 1692f entitled “Unfair

      practices”, which provides that “[a] debt collector may not use unfair or

      unconscionable means to collect or attempt to collect any debt.”

18)   Section 1692f of the FDCPA prohibits a debt collector from using any

      unfair or unconscionable means to collect or attempt to collect any debt,

      including but not limited to, the collection of any amount (including any

      interest fee, charge, or expense incidental to the principal obligation)

      unless such amount is expressly authorized by the agreement or permitted

      by law. 15 U.S.C. § 1692f(1).

19)   Defendant violated 15 U.S.C. §§1692e, 1692e(2), 1692e(10), 1692f,

      1692f(1), and 1692f(8).

20)   15 U.S.C. § 1692g(a) states:

            § 809. Validation of debts             15 USC 1692g

            (a) Within five days after the initial communication with a
            consumer in connection with the collection of any debt, a debt
            collector shall, unless the following information is contained in
      Case 2:19-cv-00447-NBF Document 1-2 Filed 04/19/19 Page 9 of 11



            the initial communication or the consumer has paid the debt,
            send the consumer a written notice containing—
            (1) the amount of the debt;
            (2) the name of the creditor to whom the debt is owed;
            (3) a statement that unless the consumer, within thirty days
            after receipt of the notice, disputes the validity of the debt, or
            any portion thereof, the debt will be assumed to be valid by
            the debt collector;
            (4) a statement that if the consumer notifies the debt collector
            in writing within the thirty-day period that the debt, or any
            portion thereof, is disputed, the debt collector will obtain
            verification of the debt or a copy of a judgment against the
            consumer and a copy of such verification or judgment will be
            mailed to the consumer by the debt collector; and
            (5) a statement that, upon the consumer’s written request
            within the thirty-day period, the debt collector will provide the
            consumer with the name and address of the original creditor,
            if different from the current creditor.

21)   Defendant failed to provide Plaintiff Kohler a valid 1692g notice, the Third

      Circuit has held that all debt disputes under subsections (a)(3)-(5) "must

      be in writing" to be effective. Graziano v. Harrison, 950 F. 2d (3rd Cir.

      1991).

22)   In order to adequately inform a consumer of her rights under Section

      1692g, "more is required than the mere inclusion of the statutory debt

      validation notice in the debt collection letter—the required notice must

      also be conveyed effectively to the debtor." The FDCPA's statutory notice

      requirement is "to be interpreted from the perspective of the `least

      sophisticated debtor.'" Wilson v. Quadramed, 225 F.3d 350, 354 (quoting

      Graziano, 950 F.2d at 111); see also Caprio v. Healthcare Revenue

      Recovery, LLC, 709 F.3d 142, 149 (3d Cir. 2013).

23)   A debt collection letter violates Section 1692g if "it can be reasonably read

      to have two or more different meanings, one of which is inaccurate."
      Case 2:19-cv-00447-NBF Document 1-2 Filed 04/19/19 Page 10 of 11



      Caprio, 709 F.3d at 152.

24)   The lack of a specific reference to a written dispute in the first sentence—

      while the other sentences indicate that only written disputes will be

      effective—could reasonably be interpreted to mean that disputes under the

      first sentence need not be in writing. But within the Third Circuit, this is

      incorrect: all three types of disputes must be in writing to be effective.

      Caprio, 709 F.3d at 151. Accordingly, the validation notice "can be

      reasonably read to have two or more different meanings, one of which is

      inaccurate," and violates the FDCPA. Id. at 152.

25)   As a result of Defendant, agents, servants, and/or employees, violations

      of the FDCPA as set forth herein, Defendant, its agents, servants, and/or

      employees, are liable to Plaintiffs pursuant to 15 U.S.C. § 1692k (a)(2)(B)

      as follows: (i) for each plaintiff, the amount of actual damages sustained,

      plus $1,000 per violation; (ii) costs of bringing this action, plus reasonable

      attorneys’ fees as determined by the Court; and (iii) such other and further

      relief as the Court deems appropriate.

                                 PRAYER FOR RELIEF

      Plaintiff, Celine Kohler pray that this Court:

      1.    Declare that Defendant’s debt collection practices violated the

FDCPA;

      2.    Enter judgment in favor of Plaintiff, and against Defendant, for

actual and statutory damages of $1,000 each, costs, and reasonable attorneys’

fees as provided by § 1692k(a) of the FDCPA;
      Case 2:19-cv-00447-NBF Document 1-2 Filed 04/19/19 Page 11 of 11



      3.    Plaintiff seeks an amount not in excess of Arbitration Limits; and,

      4.    Grant such further relief as deemed just.

                                 JURY DEMAND

      Plaintiff, Celine Kohler demands trial by jury upon appeal.

                               ARBITRATION LIMITS

      This matter is filed within this court’s arbitration limits.

                                             Plaintiff, Celine Kohler,



                                             By: /s/ Clayton S. Morrow
                                             Clayton S. Morrow
MORROW & ARTIM, PC
Clayton S. Morrow, Esquire
PA I.D. 53521
304 Ross Street
Mitchell Building, 7th Floor
Pittsburgh, PA 15219
(412) 281-1250
(412) 209-0656
